IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DONALD SYLVESTER JONES,                     : No. 26 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
FOREST COUNTY COMMON PLEAS                  :
COURT,                                      :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the “Motion for Issuance of Writ of Mandamus” and “Motion

for Permission to File Reply” are DENIED.